Citation Nr: 0708106	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  05-17 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable initial evaluation for 
bilateral hearing loss.

2.  Entitlement to service connection for shrapnel wounds of 
the back and neck. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel





REMAND

The veteran served on active duty from March 1951 until 
December 1952.  He served in Korea and was awarded the Combat 
Infantryman Badge.  

In statements submitted by the veteran in August 2004, he 
referenced treatment at the Johnson City, Tennessee Vet 
Center.  These records have not been associated with the 
claim's file.  Therefore, the RO should request these medical 
records.  See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 
3.159(c)(2) (2006); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) 
("...an [agency of original jurisdiction's] failure to 
consider records which were in VA's possession at the time of 
the decision, although not actually in the record before the 
AOJ, may constitute clear and unmistakable error.").

The veteran asserts that he received shrapnel wounds to the 
back and neck while on active duty.  Attempts to obtain his 
service medical records have been unsuccessful and no service 
medical records are on file.  The veteran's personnel records 
contain a Daily Sick report noting that the veteran was 
injured in the line of duty.  Also of record are several 
private medical documents noting that the veteran has had 
numerous cysts removed from his back and neck.  A January 
1991 record noted that shrapnel was removed from the 
veteran's back, and an April 1982 record noted scarring from 
shrapnel wounds.  Under such circumstances, the Board finds 
that a medical opinion is required to make a decision on the 
claim.

Accordingly, the case is hereby REMANDED to the RO via the 
Appeals Management Center in Washington, DC for the following 
actions:  

1.  The RO should contact the Johnson 
City, Tennessee Vet Center and obtain all 
records of treatment pertaining to the 
veteran.  If no such records are 
available, that fact should clearly be 
documented in the claim's file.

	2. The veteran should be provided with 
the appropriate VA medical examination in 
order to determine any scarring over his 
back and neck and offer an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
scarring is attributable to shrapnel 
wounds.  The claim's folder must be made 
available to and reviewed by the 
examiner. 

		3.  Following completion of the 
foregoing, the RO should readjudicate the 
claim on appeal.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative, if any, should be 
provided a Supplemental Statement of the 
Case (SSOC) and allowed an appropriate 
period of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002).


_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


